The state of Connecticut’s petition for certification for appeal from the Appellate Court, 39 Conn. App. 18 (AC 12769), is granted, limited to the following issues:
*921The Supreme Court docket number is SC 15325.
Susann E. Gill assistant state’s attorney, in support of the petition.
Deborah DelPrete Sullivan, assistant public defender, in opposition.
Decided October 16, 1995
“1. Under the circumstances of this case, did the Appellate Court properly conclude that, for purposes of General Statutes §§ 53a-54a and 53a-59 (a) (1) intent to cause death and intent to cause serious physical injury are mutually exclusive states of mind?
“2. If the answer to the first question is yes, was the error of the trial court harmless?”